Ludbling, O. J.
The plaintiffs, heirs of the deceased, sued the defendant to compel him to render an account.
He was ordered to render an account within ten days from service of' the order. Having failed, another order was issued commanding the *627administrator to comply with the order of court; From this order he obtained a suspensive appeal and filed his bond, but failed to bring up the transcript, which has been filed by the appellee, who prays for damages for a frivolous appeal.
To grant this prayer would be to punish the creditors and co-heirs of the deceased and not the administrator, who has abandoned the appeal. There is no money judgment.
It is therefore ordered that the judgment of the lower court be affirmed with costs of appeal.